UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 December 12, Date of Report (Date of earliest event reported) CELSIUS HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 333-129847 20-2745790 (State or other jurisdiction of (Commission File (IRS Employer Identification incorporation) Number) No.) th Avenue, Suite C, Delray Beach, FL 33483 (Zip Code) (561) 276-2239 Registrant's telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement On December 12, 2008, the Company entered into a securities purchase agreement (“SPA2”) with CDS Ventures, LLC of Florida, LLC (“CDS”). Pursuant to the SPA2 the Company issued 2,000 Series B preferred shares (“Preferred Shares”), as well as a warrant to purchase additional 2,000 Preferred Shares, for a cash payment of $2.0 million. The Preferred Shares can be converted into Company Common Stock at any time.Until December 31, 2010, the conversion price is $0.05, after which the conversion price is the greater of $0.05 or 90% of the volume weighted average price of the Common Stock for the prior 10 trading days.
